REASONS FOR ALLOWANCE
Claims 1-5 and 7-9 are pending. Claims 6 and 10-12 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments, see page 8 of the remarks, filed on 05/06/2021, with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of claims 1-9 has been withdrawn.

Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-5 and 7-9, the cited prior art, either alone or in combination, fails to teach the claimed features of:
at the source node encoding into a plurality of path overhead 64B/66B data blocks a count of data blocks to be sent in a next path signal frame; 
at the source node encoding a total number of data blocks from the constant bit rate client signal equal to the count encoded in the path overhead 64B/66B data blocks of a previous path signal frame to obtain a plurality of encoded client data signal 64B/66B blocks and encoding a plurality of 64B/66B pad blocks; 

appending a number of idle character 64B/66B blocks at a position following the control 64B/66B block following the end of the path signal frame to match a link bit rate of a first link segment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464